Citation Nr: 1701679	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-39 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to increases in the ratings for residuals of a traumatic brain injury (TBI), to include disequilibrium and impaired memory, currently assigned staged ratings of 10 percent prior to October 15, 2012, and 40 percent from that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1980 to August 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that granted a separate, 10 percent rating for residuals of TBI, to include disequilibrium and impaired memory, effective April 30, 2008.  An interim (September 2013) rating decision increased the rating for residuals of the TBI to 40 percent and granted a total disability rating based on individual unemployability due to service-connected disabilities, both effective October 15, 2012.  In September 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In November 2015, the Board remanded the claim for additional development.


FINDING OF FACT

In January 2016 (pursuant to the Board's remand instructions), the Veteran was asked to provide authorization for VA to secure pertinent outstanding evidence necessary to properly adjudicate her claim for increases in the ratings assigned for TBI residuals; more than a year has lapsed since that request; she has not provided the authorization.


CONCLUSION OF LAW

By failing to submit authorization for VA to obtain critical evidence needed to properly adjudicate  her claim for increases in the ratings assigned for TBI residuals within a year following the date of the request, the Veteran has abandoned such claim, and her appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this appeal is from the initial rating assigned with a grant of service connection, statutory notice had served its purpose, and its application was no longer necessary.  The Board notes a July 2010 statement of the case (SOC) explained the grant of service connection for the TBI residuals of disequilibrium and impaired memory as it arose out of an appeal of the rating assigned for the already service-connected organic personality disorder with organic brain syndrome, and a September 2012 supplemental SOC (SSOC) readjudicated the matter.   

Regarding VA's duty to assist, the Veteran's service treatment records (STRs), VA treatment records, Social Security Administration (SSA) disability records, and certain non-VA treatment records are associated with the claims file.  As explained below, further pertinent (and perhaps critical) evidence remains outstanding.  Such evidence cannot be obtained without the Veteran's cooperation (by providing authorizations for releases of records).  The Agency of Original Jurisdiction (AOJ) requested her assistance in the development for this evidence in January 2016.  She has not responded, and further development could not proceed without her response.  Notably, she also failed to appear for a VA examination scheduled in February 2016.  Given the Veteran's failure to cooperate, the Board finds that further attempts at development (for pertinent outstanding records) would be pointless.  VA has met its assistance obligations.  No further assistance is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the September 2015 videoconference hearing, the undersigned indicated that the hearing would focus on entitlement to increases in the ratings for residuals of TBI, including disequilibrium and loss of memory.  Testimony elicited from her sought to ascertain the nature and severity of her TBI residuals and identification of her treatment providers (whose records were outstanding).  She was assisted at the hearing by her accredited representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Thereafter the case was remanded for the AOJ to secure records of her treatment (with her cooperation).  The Board finds that the mandates of Bryant have been satisfied.

Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with an original claim is not furnished within 1 year of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).

At the September 2015 Board hearing, the Veteran reported she sought treatment for her TBI residuals, including disequilibrium, at a Mayo Clinic facility.  A June 2008 work-status report completed by a Mayo Clinic physician is associated with the record, but actual records of treatment are not.  [It is noteworthy that organic personality disorder with organic brain syndrome (from the trauma that caused the TBI) is service connected and separately rated 70 percent, and that a TDIU rating has also been awarded, effective October 15, 2012.  Neither of those issues is before the Board.]  At the hearing, she testified that her TBI residuals not encompassed by the psychiatric disability rating, including disequilibrium, have been increasing in severity.  She specifically identified Mayo Clinic treatment records as relevant to evaluate the TBI residuals including symptoms of disequilibrium; she noted she sought treatment for disequilibrium at the Mayo clinic after not receiving adequate care elsewhere.  As all outstanding records of her treatment for TBI residuals during the evaluation period are pertinent (and may be critical) evidence in this matter, the Board directed the AOJ to secure such records (with the Veteran's assistance).  

A January 2016 letter pursuant to the Board's November 2015 remand instructions advised the Veteran that additional evidence (records of her treatment for TBI residuals of disequilibrium and impaired memory, including from the Mayo Clinic) was needed.  She was asked to complete and submit enclosed VA Forms 21-4142 (Authorization to Disclose Information to the Department of Veterans Affairs) and 21-4142a (General Release for Medical Provider Information to the Department of Veterans Affairs) for each non-VA provider.  She was further advised that a decision could be made after 30 days if they did not hear from her.  Notably, after a SSOC was issued in May 2016, her representative submitted an expedited processing request, indicating she did not have any additional evidence to submit and requested the Board to proceed with adjudication of the appeal.

The Veteran did not, as she was requested, provide releases for the records of her treatment at the Mayo Clinic (which by her testimony are material, perhaps critical, evidence in the matter at hand, as they allegedly have bearing on the nature and severity of related symptoms).  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where her cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can she deliberately choose to ignore requests for a release for pertinent evidence, as appears to be the case here.  [Notably, despite not responding to the request for releases for the outstanding pertinent records, she returned a completed employment questionnaire related to her TDIU rating in January 2017.]  

The critical facts at this stage are clear.  The Veteran has not provided the releases necessary for VA to secure critical evidence she had identified as pertinent, and instead requested the Board to proceed with adjudication.  The Board is presented with a less than complete disability picture, made so by her failure to cooperate.  In such circumstances, proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim "will be considered abandoned" [emphasis added].  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158).  The Court has held that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge such regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012). 
Hence, the Board has no recourse but to conclude that the Veteran has abandoned her claim for increase (and the appeal in this matter).  As the claim for increases in the ratings assigned for TBI residuals is abandoned, there is no allegation of error of fact or law remaining for appellate consideration in this matter.  Accordingly, the appeal in the matter must be dismissed.  38 U.S.C.A. § 7105(d)(5).


ORDER

The appeal seeking increases in the ratings assigned for TBI residuals is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


